DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2020 is being considered.
Drawings
The drawings are objected to because the drawings do not show every feature of the invention specified in the claims. The at least one hole for a set screw as recited in claims 33-35 and 40 appears to be shown in the embodiments of Figs. 3C and 9A. However, it is unclear whether or not these are the claimed at least one hole for a set screw since the component is neither labeled in the figures nor described in the specification. Additionally, the set screw protruding out the bottom of the molded portion (presumably from within the at least hole for the set screw) as recited in claim 34 is not shown or labeled in the figures nor is it described in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
The preliminary amendment to the claims filed 4/13/2020 has been entered:
Claims 1-20 are cancelled.
Claims 21-40 are new.
Claim Objections
Claims 34-35 and 38 are objected to because of the following informalities: 
Claim 34 recites the limitation “a set screw” in line 2. There is insufficient antecedent basis for this limitation in the claim. A set screw was already recited in line 2 of claim 33 and as such the limitation should instead say “the set screw”. Alternatively, the phrase “the at least one hole for [the] set screw” could say “the at least one set screw hole”. Additionally, either the word “of” or “from” should precede “the bottom” in line 2.
Claim 35 recites the limitation “a set screw” in line 2. There is insufficient antecedent basis for this limitation in the claim. A set screw was already recited in line 2 of claim 33 and as such the limitation should instead say “the set screw”. Alternatively, the phrase “the at least one hole for [the] set screw” could say “the at least one set screw hole”.
Claim 38 recites the limitations “the first portion” (lines 3-4) and “the third portion” (line 5). There is insufficient antecedent basis for this limitation in the claim. A first portion and a third .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 37, the phrase “approximately opposite” in lines 12 and 5, respectively, is a relative term which renders the claims indefinite. The phrase “approximately opposite” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered “approximately opposite” and what would not. It is the examiner’s belief that deleting the word “approximately” would overcome the issue.
Regarding claims 29 and 36, the phrase “at least flush” in lines 2 and 7, respectively, is a relative term which renders the claims indefinite. The phrase “at least flush” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would and would not be considered “at least flush”. For examination purposes, it was assumed that the scope of the limitation “at least flush” was intended to cover not only embodiments of the invention where the selector portion is flush with the outer surface of the 
Regarding claim 34, it is unclear whether or not the set screw is being positively claimed by applicant. The phrase “the at least one hole for [the] set screw” (lines 1-2) suggests that the set screw is not positively claimed. However, the limitations “the set screw is inserted from above in the lower direction” (lines 2-3) and “the set screw protrudes out [from a] bottom of the molded portion” (line 3) suggest that the set screw is positively claimed. For examination purposes, it was assumed that applicant intended to claim “wherein the at least one hole for the set screw is arranged such that the set screw is adapted to be inserted from above in the lower direction and the set screw is adapted to protrude out from a bottom of the molded portion”.
Claims 22-28, 30-33, 35, and 38-40 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 27, 30-32, 36-37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neergaard (US 2015/0020426), herein referenced ‘Neergaard’.
Regarding claim 21, Neergaard discloses a hybrid trigger assembly (Fig. 6) for a firearm (10; Figs. 1-2), the hybrid trigger assembly comprising: 
a pin hole (Fig. 6); and 

a skeleton (12, 14, 18; Fig. 6); and 
a molded portion (40) that is molded onto the skeleton (par. 29) and at least partially encompasses the skeleton (Fig. 6), wherein the skeleton comprises: 
a central portion that is disposed adjacent to and at least partially surrounds the pin hole (Fig. 6; portion of trigger 12 surrounding pivot); 
a first portion extending in a forward direction from the central portion (Fig. 6; portion of trigger 12 extending to the right of pivot); 
a second portion extending in a rear direction from the central portion, wherein the rear direction is opposite and approximately parallel to the forward direction (Fig. 6; portion of trigger 12 to the left of pivot); and 
a third portion (14) extending in a lower direction from the central portion, wherein the lower direction is approximately perpendicular to the forward direction (Fig. 6; bow 14 extends downward from pivot).
Regarding claim 22, Neergaard discloses wherein the first portion comprises a sear portion (18) that engages a hammer (20; par. 23). 
Regarding claim 27, Neergaard discloses wherein the molded portion encompasses at least portions of each of the first, second, and third portions (Fig. 6).
Regarding claim 30, Neergaard discloses wherein the molded portion comprises a polymer material (par. 28).
Regarding claim 31, Neergaard discloses wherein the skeleton comprises a steel material (par. 27).
Regarding claim 32, Neergaard discloses wherein the skeleton comprises a hole that is concentric with the pin hole (Figs. 2 and 6).
Regarding claim 36, Neergaard discloses a hybrid trigger assembly (Fig. 6) for a firearm (10; Figs. 1-2), the hybrid trigger assembly comprising: 
a skeleton (12, 14, 18; Fig. 6); 
a molded portion (40) that is molded onto the skeleton (par. 29) and at least partially encompasses the skeleton (Fig. 6); and 
a pin hole (Fig. 6), wherein the skeleton comprises: 
a plurality of exposed portions that are at least flush with an outer surface of the molded portion (Fig. 6; forward and rearward portions of trigger 12 extend beyond the outer surface of molded portion 40); 
a central portion that is disposed adjacent to and at least partially surrounds the pin hole (Fig. 6; portion of trigger 12 surrounding pivot); and 
three portions that extend away from the central portion (Fig. 6; first portion of trigger 12 extending to the right of pivot, second portion of trigger 12 extending to the left of pivot, third portion 14 of trigger 12 extending downward from pivot).
Regarding claim 37, Neergaard discloses wherein the three portions comprise: 
a first portion extending in a forward direction from the central portion (Fig. 6; portion of trigger 12 extending to the right of pivot); 
a second portion extending in a rear direction from the central portion, wherein the rear direction is opposite and approximately parallel to the forward direction (Fig. 6; portion of trigger 12 to the left of pivot); and 
a third portion (14) extending in a lower direction from the central portion, wherein the lower direction is approximately perpendicular to the forward direction (Fig. 6; bow 14 extends downward from pivot).
Regarding claim 39, Neergaard discloses wherein the skeleton comprises a hole that is concentric with the pin hole (Figs. 2 and 6).
Claims 21-22, 30, 32-33, and 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bender (US 9052149), herein referenced ‘Bender’.
Regarding claim 21, Bender discloses a hybrid trigger assembly (Figs. 1-6) for a firearm (col. 1 lines 14-15), the hybrid trigger assembly comprising: 
a pin hole (Figs. 1-6); and 
a trigger (10) rotatable about the pin hole (about axis 12), the trigger comprising: 
a skeleton (14, 16; Figs. 1-6); and 
a molded portion (20) that is molded onto the skeleton (col. 3 lines 21-22) and at least partially encompasses the skeleton (Figs. 1-6), wherein the skeleton comprises: 
a central portion that is disposed adjacent to and at least partially surrounds the pin hole (Figs. 1-6; portion of trigger 10 surrounding pivot); 
a first portion extending in a forward direction from the central portion (Figs. 1-6; portion of trigger 10 to the right of pivot); 
a second portion extending in a rear direction from the central portion, wherein the rear direction is opposite and approximately parallel to the forward direction (Figs. 1-6; portion of trigger 10 to the left of pivot); and 
a third portion (16) extending in a lower direction from the central portion, wherein the lower direction is approximately perpendicular to the forward direction (Figs. 1-6; portion of trigger 10 extending down from pivot).
Regarding claim 22, Bender discloses wherein the first portion comprises a sear portion that engages a hammer (col. 3 lines 4-5).
Regarding claim 30, Bender discloses wherein the molded portion comprises a polymer material (col. 3 lines 15-18).
Regarding claim 32, Bender discloses wherein the skeleton comprises a hole that is concentric with the pin hole (Figs. 1-6).
Regarding claim 33, Bender discloses wherein the molded portion comprises at least one hole (30) for a set screw (34).
Regarding claim 35, Bender discloses wherein the at least one set screw hole is offset toward a left hand side of the trigger when viewed from above (Fig. 2; when trigger is held sideways and viewed from above, hole 30 may be shown as offset toward a left hand side).
Regarding claim 36, Bender discloses a hybrid trigger assembly (10; Figs. 1-6) for a firearm (col. 1 lines 14-15), the hybrid trigger assembly comprising: 
a skeleton (14, 16; Figs. 1-6)); 
a molded portion (20) that is molded onto the skeleton (col. 3 lines 21-22) and at least partially encompasses the skeleton (Figs. 1-6); and 
a pin hole (Figs. 1-6), wherein the skeleton comprises: 
a plurality of exposed portions that are at least flush with an outer surface of the molded portion (Figs. 1-6; exposed forward, rearward, and lower portions of skeleton are shown to extend beyond the outer surface of molded portion 40); 
a central portion that is disposed adjacent to and at least partially surrounds the pin hole (Figs. 1-6; portion of trigger 10 surrounding pivot); and 
three portions that extend away from the central portion (Figs. 1-6; first portion of trigger 10 extending to the left of pivot, second portion of trigger 10 to the right of pivot, and third portion 16 of trigger 10 extending down from pivot).
Regarding claim 37, Bender discloses wherein the three portions comprise: 
a first portion extending in a forward direction from the central portion (Figs. 1-6; portion of trigger 10 to the left of pivot);
a second portion extending in a rear direction from the central portion, wherein the rear direction is opposite and approximately parallel to the forward direction (Figs. 1-6; portion of trigger 10 to the right of pivot); and 

Regarding claim 38, Bender discloses wherein the plurality of exposed portions comprises: 
a sear portion (14) that engages a hammer (col. 3 lines 4-5), wherein the sear portion is disposed on the first portion (Figs. 1-6); and 
a finger interface portion (49) disposed on the third portion (Figs. 4-6).
Regarding claim 39, Bender discloses wherein the skeleton comprises a hole that is concentric with the pin hole (Figs. 1-6).
Regarding claim 40, Bender discloses wherein the molded portion comprises at least one hole (30) for a set screw (34).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Neergaard (US 2015/0020426) as applied to claim 21 above, and further in view of Geissele (US 2011/0167697), herein referenced ‘Geissele’.
Regarding claim 24, Neergaard discloses wherein the second portion comprises a rear arm portion (Fig. 6), but does not expressly teach wherein the rear arm portion supports a disconnector spring cavity.
Geissele teaches a trigger (20) comprising a skeleton (Fig. 2) defining a central portion (Fig. 2; about which pivot pin 25 pivots), a first portion (40) extending forward from the central portion (Fig. 2), a second portion (43) extending rearward from the central portion (Fig. 2), and a third portion (29) extending downward from the central portion (Fig. 2), wherein the rear of the second portion supports a disconnector spring (33) cavity (43; Figs. 3-6; par. 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second portion of the trigger of Neergaard to support a disconnector spring cavity as taught by Geissele in order to obtain the advantages known in the art of a disconnector for the firearm, namely engagement and disengagement of the trigger from the hammer when cycling the firearm.
Regarding claims 28-29, Neergaard discloses wherein the second portion comprises a selector portion at least a portion of which is at least flush with an outer surface of the molded 
Geissele teaches a trigger (20) comprising a skeleton (Fig. 2) defining a central portion (Fig. 2; about which pivot pin 25 pivots), a first portion (40) extending forward from the central portion (Fig. 2), a second portion (43) extending rearward from the central portion (Fig. 2), and a third portion (29) extending downward from the central portion (Fig. 2), wherein the second portion comprises a selector portion (47) that engages a safety selector (safety cam; par. 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second portion of the trigger of Neergaard to engage a safety selector as taught by Geissele in order to obtain the advantages known in the art of a safety selector for the firearm, namely enabling a user to switch between a safe position and a firing position, as desired.
Allowable Subject Matter
Claim 23, 25-26, and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art neither teaches, nor makes obvious, a hybrid trigger assembly comprising a skeleton and a molded portion that is molded onto the skeleton and at least partially encompasses the skeleton, wherein the skeleton comprises a central portion at least partially surrounding a pivot hole, a first portion extending forward of the central portion, a second portion extending rearward of the central portion, and a third portion extending downward of the central portion, and either (a) wherein the first portion comprises a sear portion that engages a hammer and at least a portion of which protrudes through the molded portion, (b) wherein the third portion comprises a finger interface portion comprising at least one mechanical attachment on a forward side of the finger interface portion for a removable modular trigger face, or (c) wherein the molded portion comprises at least one hole for a set screw arranged such 
Regarding option (a), claim 23 requires that the sear portion protrudes through the molded portion, necessitating that the molded portion surrounds the second portion comprising the sear portion. This is neither taught, nor made obvious, by Neergaard, Bender, or Kaakkola, which disclose molded portions that surround only the downward extending portion of the trigger for suitable grip between the trigger and a user’s finger. Wheatley teaches a trigger with an upper molded portion and a lower machined portion, but no sear portion is taught and, even if it were, since the entire upper portion of the trigger is molded, no sear portion would be capable of both protruding through the molded portion while also being a component of the skeleton which further comprises the first portion extending forward of the central portion surrounding the pin hole and the third portion extending downward from the central portion surrounding the pin hole.
Regarding option (b), claim 25 requires that the third portion comprises a finger interface portion comprising at least one mechanical attachment on a forward side of the finger interface portion for a removable modular trigger face. While Bender discloses such an modular trigger face, the same component was already cited as corresponding to the molded portion. Additionally, Neergaard and Kaakkola each already disclose molded grip portions and thus there would be no reason to combine either of them with Bender. Further, combining Bender with either Neergaard or Kaakkola for the purpose of modularity would then teach away from claim 21, from which claim 25 depends, because the molded portion would no longer be molded onto the skeleton. While one could argue that Bender could be combined with Wheatley to teach this limitation since the lower portion of the trigger of Wheatley is machined while the upper portion is molded, Wheatley still fails to disclose all of the limitations of claim 21, including at least that the central portion of the skeleton is disposed adjacent to and at least partially surrounds the pin hole, since the pin hole is shown to extend through the molded upper portion only, away from the machined lower portion. Wheatley explicitly states that a principle of their invention is that the upper portion of the trigger is molded while the lower portion of the trigger is machined. Therefore 
Regarding option (c), claim 34 requires that the hole is arranged in the molded portion such that the set screw is inserted from above in the lower direction and the set screw protrudes out from the bottom of the molded portion. Claim 21, from which claim 34 depends (via claim 33), requires that the third portion extends in a lower direction from the central portion, perpendicular to the forward direction. As such, the hole must be oriented through the molded portion is a direction parallel to the third portion. Neergaard teaches no holes or set screws therefor. Kaakkola teaches a hole and set screw that extend in the lower direction, but they are not arranged in the molded portion of the trigger. Kaakkola teaches another hole and a set screw arranged through the molded portion, but they do not extend in the lower direction. Bender, like Kaakkola, teaches a hole and a set screw arranged through the molded portion, but they do not extend in the lower direction, nor does the set screw protrude from the bottom of the molded portion. Wheatley teaches a hole and a set screw extending in the lower direction such that the set screw protrudes from the bottom of the molded portion, but the molded portion of Wheatley is the entire upper portion of the trigger while in Bender, Kaakkola, and Neergaard the molded portion surrounds the lower portion. As such, there would be no reason to combine Wheatley with any of Bender, Kaakkola, and Neergaard, since there would be no reason to have a hole and set screw protruding downward from the bottom of the molded portion on the lower part of the trigger. Additionally, Wheatley still fails to disclose all of the limitations of claim 21 as previously described. Geissele, like Kaakkola, teaches a hole and set screw that extend in the lower direction, but they are not arranged in the molded portion of the trigger. Further, Geissele fails to teach a molded portion of the trigger.
Conclusion
Claims 1-20 are cancelled. Claims 21-40 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641

/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641